DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 3 are objected to because of the following informalities:
Claim 1, line 1: --:-- should be added between “comprising” and “a”.
Claim 3, line 2: “them” should be changed to --said plurality of slots--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the outer dimensions" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
2 recites the limitation "the reaching through" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the material" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the outer contour" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 10, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-10 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
correspond(s) substantially to a deformation-free bone outer contour,” and “wherein the outer dimensions of the base body are chosen such that the base body covers a specifically introduced deformation region.”
It appears the claims is positively reciting the “deformation-free bone outer contour” and “specifically introduced deformation region” as limitations of the claim.  Applicant is advised to amend the claim to make such limitations functionally recited: i.e. “configured to correspond substantially to a deformation-free bone outer contour”, “configured to cover a specifically introduced deformation region,” etc.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vaughen et al., U.S. PG-Pub 2005/0149032.
Regarding claim 1, Vaughen et al. discloses a bone implant for attaching to a surface of a bone, comprising: a base body (80) whose lower side and/or upper side are configured to correspond substantially to a deformation-free bone outer contour, wherein outer dimensions of the base body are chosen such that the base body is configured to cover a specifically introduced deformation region for obtaining autologous 
Regarding claims 2-6, Vaughen et al. discloses wherein the slot is designed as an elongate through hole enabling reaching through of the bone marking and/or bone processing tool from the upper side of the base body through material of the base body and beyond the lower side of the base body; wherein a plurality of slots (28) are provided, at least two of said plurality of slots being arranged orthogonally to each other (slots are in a T-shape orientation) (Fig. 12); wherein an outer contour of the base body is designed as a guiding face for the bone marking and/or bone processing tool; wherein slot rims are designed to be inclined toward the upper side and/or the lower side of the base body; wherein the lower side of the base body is concavely shaped (Figs. 12 and 13).
Regarding claims 7-10, Vaughen et al. discloses wherein a plurality of slots (28) are separated in alignment with each other by material of the base body; wherein the bone implant comprises fastening lugs (22) projecting outwardly from the base body; wherein the base body has a constant thickness (Fig. 12); and wherein the bone implant is made up of a bio absorbable material (paragraph [0007]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Gibson whose telephone number is (571)270-5274.  The examiner can normally be reached Monday-Thursday ~6:00 A.M. to 4:00 P.M. (CST).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571) 272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC S GIBSON/           Primary Examiner, Art Unit 3775